               Case 1:20-cv-01406-RC Document 8 Filed 09/08/20 Page 1 of 2




                                                                                               George E. Reede, Jr. • Partner
                                                                                                        Direct Dial (410) 783 - 6432
                                                                                                              Fax (410) 783 - 6483
                                                                                                          Email: gereede@nilesbarton.com
                                                                     Admitted to practice in Maryland, Virginia, and the District of Columbia




                                               September 8, 2020



   VIA ECF FILING

   The Honorable Rudolph Contreras
   U.S. District Court, District of Columbia
   E. Barrett Prettyman Courthouse
   333 Constitution Avenue, N.W.
   Washington, D.C. 20001

                    Re:     Status Report
                            Robert Daly v. Erie Insurance Property and Casualty Company
                            Case No.:     1:20-cv-01406

   Dear Judge Contreras:

          This will serve as Defendant’s status report pursuant to this Court’s Order of August 24,
   2020. On September 1, 2020, we contacted Plaintiff’s counsel via email for input on this report,
   but we have received no response.

           Defendant’s Motion to Dismiss is currently pending and unopposed. That said, an
   Amended Motion for Transfer and Centralization is pending in the case styled In re: Erie
   COVID-19 Business Interruption Protection Insurance Litigation, United States Judicial Panel
   on Multidistrict Litigation, MDL No. 2969. This is one of the cases the movants seek to transfer
   to the Eastern District of Pennsylvania. To our knowledge, Plaintiff’s counsel has taken no
   position on that motion.




111 South Calvert Street • Suite 1400 • Baltimore, MD 21202 • 410 783 6300 • Fax 410 783 6363 • www.nilesbarton.com
           Case 1:20-cv-01406-RC Document 8 Filed 09/08/20 Page 2 of 2
The Honorable Rudolph Contreras
U.S. District Court for the D.C. Circuit
September 8, 2020
Page 2
________________________________


      We trust the Court will advise us if any further information is required.




                                                    Respectfully submitted,



                                                    /s/ George E. Reede, Jr.
                                                    GEORGE E. REEDE, JR. (Bar No. 430462)
                                                    JESSICA E. PAK (Bar No. 1031546)
                                                    Niles, Barton & Wilmer, LLP
                                                    111 South Calvert Street, Suite 1400
                                                    Baltimore, MD 21202
                                                    (410) 783-6372 (Phone)
                                                    (410) 783-6497 (Fax)
                                                    jepak@nilesbarton.com
                                                    gereede@nilesbarton.com
                                                    Attorneys for Defendant


cc:   Michael A. Yoder, Esq. (Via ECF E-Mail - myoder@slocumblaw.com)
      Slocumb Law Firm, LLC
